Case: 20-50365     Document: 00515811512         Page: 1     Date Filed: 04/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    April 7, 2021
                                  No. 20-50365                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Ricky Escobedo,

                                                           Plaintiff—Appellant,

                                       versus

   Katherine R. Gutierrez, Special Agent of the Federal Bureau of
   Investigation; Brian J. Onofre, Special Agent with (TFO) of the Federal
   Bureau of Investigation,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:19-CV-239


   Before Dennis, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Ricky Escobedo, federal prisoner # 89282-380, moves to proceed in
   forma pauperis (IFP) to appeal the denial of his Federal Rule of Civil
   Procedure 59(e) motion to alter or amend the district court’s judgment


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50365      Document: 00515811512           Page: 2    Date Filed: 04/07/2021




                                     No. 20-50365


   dismissing his 42 U.S.C. § 1983 civil rights complaint for failure to state a
   claim. Escobedo had alleged that the defendants, both special agents with the
   Federal    Bureau    of   Investigation,    were    responsible    for   several
   unconstitutional searches and seizures of his personal property.
          By moving to proceed IFP in this court, Escobedo is challenging the
   district court’s certification that an appeal would not be taken in good faith.
   See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). This court’s “inquiry
   is limited to whether the appeal involves legal points arguable on their merits
   (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
   1983) (internal quotation marks and citation omitted).
          Escobedo has failed to identify any errors in the district court’s
   analysis and, thus, it is as if he has not challenged the district court’s
   judgments. See Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d
   744, 748 (5th Cir. 1987). Although this court liberally construes pro se filings,
   even pro se litigants must brief arguments to preserve them. See Yohey v.
   Collins, 985 F.2d 222, 225 (5th Cir. 1993). Escobedo has therefore failed to
   show that his appeal involves “legal points arguable on their merits (and
   therefore not frivolous).” See Howard, 707 F.2d at 220 (internal quotation
   marks and citation omitted). Escobedo’s appeal is without arguable merit
   and is frivolous. See id. at 219-20. Because the appeal is frivolous, it is
   DISMISSED. See 5th Cir. R. 42.2.
          The district court’s dismissal of Escobedo’s complaint for failure to
   state a claim counts as a strike under 28 U.S.C. § 1915(g). See Brown v. Megg,
   857 F.3d 287, 290-92 (5th Cir. 2017). The dismissal of this appeal as frivolous
   also counts as a strike. See § 1915(g); Coleman v. Tollefson, 135 S. Ct. 1759,
   1763-64 (2015); Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).
   Escobedo is WARNED that if he accumulates a third strike, he may not
   proceed IFP in any civil action or appeal while he is incarcerated or detained




                                          2
Case: 20-50365     Document: 00515811512           Page: 3   Date Filed: 04/07/2021




                                    No. 20-50365


   in any facility unless he is in imminent danger of serious physical injury. See
   § 1915(g).
          IFP     MOTION          DENIED;          APPEAL        DISMISSED;
   SANCTION WARNING ISSUED.




                                         3